DISSENTING OPINION OF
CIRCUIT JUDGE ASHFORD.
Being unable to agree with the majority opinion herein, I will express the reasons for my dissent with such brevity as I shall be able.
' Primarily, Ave should keep in view the principle that in a suit to quiet title to land, as in an action of ejectment, the plaintiff must recover, if at all, upon the strength of her OAvn title, and not upon the weakness of that of her opponents. And because, in my opinion, plaintiff has not shown title in herself, she was rightfully decided against by the trial court herein.
I adopt, as constituting the crux of the case presented for our decision, the language which I here quote from the majority opinion:
“The judge of the circuit court having found that the interlineations in the deed of the initials ‘K. A.’ before the name Kapiioho were in fact made at the time of the execution of the deed and prior to the delivery thereof, reduced the case entirely to a question of fact as to the identity of K. A. Kapiioho, the grantee named in the deed.”
But I strongly dissent from the conclusion which immediately follows, Adz:
*410“ — and this court having found (22 Haw. 414) upon the evidence adduced at the first trial that K. A. Kapiioho Avas the son and not the father and no evidence having been introduced at the second trial Avarranting a contrary finding, the question became res adjudicata.”
In my judgment, the language last quoted represents error, both of law and of fact. In the first place it strikes me as being unwarranted in law to hold that the quality or the fact of any point becoming or being res adjudicata can, by any logical possibility, depend upon the state of the eiddence in a later trial. Secondly, the question of the identity of K. A. Kapiioho Avas not presented to this court by any of the exceptions passed upon in the former appeal (22 Haw. 414), in such manner as to permit this court, upon the consideration of those exceptions, to decide as to the identity of K. A. Kapiioho — certainly not to the extent of depriving the circuit court, upon a re-trial, of the right to inquire and determine such identity. A new trial (venire de novo), haying been granted upon the former hearing in this court, it then became competent for, and the duty of the circuit court, upon such second trial, to determine all questions of fact and of lato that were involved in the case. And, that the question of the identity of K. A. Kapiioho was one of such questions of fact involved (at least to the extent of determining whether that name represented the son of the elder Kapiioho, ayIio later married plaintiff, and through Avhom she claims), appears to me too plain and obvious to call for argument. A concession of this point carries with it a refutation of the position, stated in the majority opinion, that the question of the identity of this individual became thus (as I may express it), retroactively res adjudicata through the failure (if there was a failure — AAdiich I do not concede), to prove upon the second trial that the son of the elder Kapiioho was not the K. A. Kapiioho inferred to in the *411deed under discussion. And, to now hold that the question of fact embracing the identity of the son as K. A. Kapiiobo is res ad judicata by virtue of tbe former decision of tbis court, is tbe equivalent of bolding that- tbe circuit court, upon the second trial, was not at liberty to inquire into or to determine tbe question of sucb identity. Tbe bare statement of tbis proposition is sufficient to refute it.
So much for tbe error of law alleged by me in respect of tbe latest of tbe foregoing quotations from tbe majority opinion. Tbe error of fact wbicb I charge against it lies in tbe bolding that there was no evidence introduced on tbe second trial wbicb warranted a finding that tbe son was not K. A. Kapiiobo.
An attentive reading and comparison of tbe testimony given on tbe second tidal has convinced me not only that nothing therein could justify a bolding that tbe son in question was at any time during bis life known to any of his family or acquaintances as K. A. Kapiiobo — but it affirmatively appears from said evidence that be was never so known — and that be did not know, and would not have recognized himself as being tbe person described as K. A. Kapiiobo.
Tbe only witness who attempts to show sucb identity is tbe plaintiff — formerly tbe wife of tbe son, and even she testifies that be was married to her in 1889 — almost eleven years after tbe execution of tbe deed in question— under tbe name of Joseve Kaiakoili, and that bis “English name” was Joseph Ili; that up to tbe time of tbe execution of tbe deed in question, tbe old man bad not given those initials to bis son, but that, at tbe time of making tbe deed, the old man gave those initials to bis son, and so tbe deed was made out that, way (Transcript, pp. 59-60) ; that neither the son nor she (then bis wife), kneiv or suspected that tbe son bad any property on Oahu until about twelve years after tbe execution of tbe deed, when tbe *412father sent, for execution by the son and his wife, a form of quit-claim deed to the parcel of land involved, for reasons which sufficiently appear in the record and in opinions of members of this court upon the former hearing. Much more to this general effect might be cited from the transcript Of evidence upon the second trial, and the evidence of Mr. Lindsay, one of the counsel engaged, and a former judge of said circuit court — should be mentioned, wherein he testifies that during six years following the marriage of the son in question to this plaintiff, the son was subordinate employe to the witness in the plantation store at Naalehu, Kau — where the son was born, lived all his life, and died, and that during those six years, although in almost hourly contact and conversation with the son in his own language — Hawaiian—Mr. Lindsay knew him only by the names of Kaiakoili, and (more intimately) as Joe Hi.
In the face of the record herein I regard it as impossible to find that-the son in question was ever known or described, or intended to be described as K. A. Kapiiobo. In my judgment, the evidence adduced upon the second trial would not justify a finding that the son was ever known by, or ever adopted the family or surname of Kapiioho. It is true that our statute provides that “all children born in wedlock shall have their father’s name as a family name. They shall, besides, have a Christian name suitable to their sex.” (R. L. Sec. 3069.) In accordance with this provision it would have been quite appropriate for the son to have been known as Kapiioho, together with such Christian name as might have been bestowed upon him. In his case, the Christian name of Kaiakoili Avas so bestowed. But I respectfully insist that the family name of Kapiioho was never recognized as belonging to the son. Nor was there anything peculiar or singular in this, for every native or kamaaina resident of Hawaii well knows *413the usage prevalent among Hawaiians whereby the name of the father is completely ignored by the sons, and, where there are several such sons, it is by no means unusual for them to adopt separate surnames. Such examples will occur to the memory of every kamaaina. The late King Kalakaua was the son of Kapaakea, but, so far from having adopted his father’s name, he was known all through his life as.David Kalakaua; and his younger brother was known as William Pitt Leleiohoku. The family of our present Delegate in Congress affords another prominent example. Although, according to our statutory rule, our Delegate and his brothers should have been known by the family name of Piikoi, yet, it is universally known that they not only did not adopt such family name, but that each of them adopted a different surname, whereby the three sons became known respectively as David Kawananakoa, Edward A. Kaliiahonui, and Jonah Kuhio Kalanianaole.
An effort was made to fit the initials K. A. to the son’s name of Kaiakoili — a name little used by him — on the theory that this name is a combination of three Hawaiian words — Ea iaJco alii — which mean the outrigger of a chief’s canoe. But reflection upon a few familiar Hawaiian names which, like Kaiakoili, contain the letters K and A, will demonstrate the absurdity of this attempt. The familiar name of Kealoha — applied indiscriminately to males and females, may be taken as an example. An experience of nearly thirty-six years among Hawaiians, has never brought to my attention an instance of a person named — for example — Kealoha, adopting the K and one of the A’s — or any other combination of letters made up from such name, as a plural set of initials. Further than this, the instant case is the first example of such an attempt that has come to my knowledge in Hawaii, and it does not impress me — except with its novel absurdity.
*414To epitomize, therefore, I respectfully and with all deference to the majority of the court, contend:
1. That the award of a new trial of the issues herein (22 Haw. 414), threw open every question of law and fact involved in this action.
2. That the identity of K. A. Kapiioho, the grantee in the deed in question, was one of the facts involved.
B. That in order that plaintiff should prevail, it was essential that she should establish the identity of her former (and now deceased) husband as the K. A. Kapiioho to whom the deed runs.
4. That the evidence amply justified the holding of the trial court, that plaintiff had failed to prove such identity.
Wherefore, in my opinion, the judgment of the trial court was correct (upon whatever combination of reasons it is based), and the exceptions should be dismissed.